

 
EXHIBIT 10.1
 
COCA-COLA ENTERPRISES INC.
 
2007 INCENTIVE AWARD PLAN
 


 
1. Purpose. The purpose of this 2007 Incentive Award Plan (the “Plan”) is to
assist Coca-Cola Enterprises Inc. (the “Company”) and its Subsidiaries in
attracting, retaining, and rewarding high-quality executives, employees, and
other persons who provide services to the Company and/or its Subsidiaries,
enabling such persons to acquire or increase a proprietary interest in the
Company in order to strengthen the mutuality of interests between such persons
and the Company’s shareowners, and providing such persons with annual and
long-term performance incentives to expend their maximum efforts in the creation
of shareowner value.
 
2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below, in addition to such terms defined in Section 1, above:
 
(a) “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit, and
Cash Incentive Award granted under this Plan.
 
(b) “Beneficiary” means the person, persons, trust or trusts which have been
designated by a Participant in his or her most recent written beneficiary
designation filed with the Committee to receive the benefits specified under the
Plan upon such Participant’s death or to which Awards or other rights are
transferred if and to the extent permitted under Section 10(a). If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the person, persons, trust or
trusts entitled by will or the laws of descent and distribution to receive such
benefits.
 
(c) “Board” means the Company’s Board of Directors.
 
(d) “Cash Incentive Award” means a Performance Award granted to a Participant
under Section 6(f).
 
(e) “Cause” means (i) willful or gross misconduct by the Eligible Employee that
is materially detrimental to the Company or a Subsidiary, including but not
limited to a violation of the Company’s trading policy or code of business
conduct, (ii) acts of personal dishonesty or fraud by an Eligible Employee
toward the Company or a Subsidiary, (iii) the Eligible Employee’s conviction of
a felony, except for a conviction related to vicarious liability based solely on
his position with the Company or a Subsidiary, provided that the Eligible
Employee had no involvement in actions leading to such liability or had acted
upon the advice of the Company’s or a Subsidiary’s counsel or (iv) the Eligible
Employee’s refusal to cooperate in an investigation of the Company if requested
to do so by the Board.
 
(f) “Change in Control” means the occurrence of any of the circumstances
described below in subparagraphs (i) through (iv)
 
(i) If any “person” (except for the Company or any Subsidiary, a trustee or
other entity holding securities under any employee benefit plan of the Company
or any Subsidiary, or The Coca-Cola Company, but only to the extent of its
“Current Ownership”) is or becomes the “beneficial owner” directly or
indirectly, of securities of the Company representing more than 20% of the
combined total voting power of the Company’s then-outstanding securities.
 
As used in this definition of Change in Control, “person” is used as defined in
Sections 13(d) and 14(d) of the Exchange Act; “beneficial owner” is used as
defined in Rule 13d-3 of the Exchange Act; and “Current Ownership” of The
Coca-Cola Company means that entity’s direct and indirect beneficial ownership
of no more than an aggregate of 168,956,718 shares of the Company’s Stock
(including shares of the Company’s Stock issuable upon the exercise, exchange or
conversion of securities exercisable or exchangeable for, or convertible into,
shares of the Company’s Stock), the aggregate number being subject to adjustment
for subsequent stock splits or dividends payable in stock that are applicable to
all shares of the Company’s Stock. For the avoidance of doubt, a change in the
current ownership of The Coca-Cola Company (an “Ownership Change”) shall have
occurred upon that entity’s becoming the beneficial owner of any additional
shares of the Company’s Stock, except for
 

 
(A)
the beneficial ownership of such shares occurring by reason of the adjustments
described in the preceding sentence,

 

 
(B)
the beneficial ownership of shares owned by another entity (not exceeding 0.10
percent of the Company’s then-outstanding Stock) upon that entity’s being
acquired by The Coca-Cola Company or a Subsidiary, provided that such shares are
disposed of by The Coca-Cola Company or its Subsidiary to an unrelated third
party within 30 days of their being acquired, provided, however, that if the
disposition has not occurred within the 30-day period, the Ownership Change
shall be deemed to have occurred when the beneficial ownership was first
acquired; and




 
(C)
the beneficial ownership of the Company’s Stock acquired with the prior consent
of the Affiliated Transaction Committee of the Board,

 
so that upon such Ownership Change, the entire beneficial ownership of The
Coca-Cola Company shall be considered in determining whether The Coca-Cola
Company is the beneficial owner directly or indirectly of securities of the
Company representing more than 20% of the total combined voting power of the
Company’s then-outstanding securities.
 
(ii) If during any period of two consecutive years, the individuals constituting
the Board at the beginning of the two-year period (and any new director, except
for a director designated by a person who has entered into an agreement with the
Company to effect a Change in Control described in clause (i), (iii) or (iv),
whose election by the Board or nomination for election by the Company’s
shareowners was approved by a vote of at least two-thirds of the directors then
still in office who were either directors at the beginning of the two-year
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute at least a majority of the Board.
 
(iii) If the shareowners of the Company approve a merger, consolidation or share
exchange with any other “person,” other than (A) a merger, consolidation or
share exchange that would result in the voting securities of the Company
outstanding immediately prior to such event continuing to represent (either by
remaining outstanding or being converted into voting securities of either (I)
the surviving entity or (II) another entity that owns, directly or indirectly,
the entire voting interest in the surviving entity (the “parent”)) more than 50%
of the voting power of the voting securities of the Company or the surviving
entity (or its parent) outstanding immediately after such event, or (B) a merger
or consolidation effected to implement a recapitalization of the Company in
which no “person” acquires more than 30% of the combined voting power of the
Company’s then-outstanding securities, then a Change in Control shall have
occurred immediately prior to such merger, consolidation or share exchange.
 
(iv) If the shareowners of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).
 
(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions and regulations
thereto.
 
(h) “Committee” means not less than two members of the Human Resources and
Compensation Committee of the Board, each of whom shall be (i) a “disinterested
director” within the meaning of Rule 16b-3 under the Exchange Act, unless
administration of the Plan by “disinterested directors” is not then required in
order for exemptions under Rule 16b-3 to apply to transactions under the Plan,
and (ii) an “outside director” as defined under Code Section 162(m), unless the
action taken pursuant to the Plan is not required to be taken by “outside
directors” in order to qualify for tax deductibility under Code Section 162(m).
 
(i) “Covered Employee” shall have the same meaning as “Covered Employee” under
Code Section 162(m) and regulations thereunder.
 
(j) “Dividend Equivalents” means an amount credited under a Participant’s
Restricted Stock Unit Award, which amount is equal to the dividends paid on the
Stock, determined as if the Restricted Stock Unit were a share of Stock on the
record date of any such dividend.
 
(k) “Effective Date” means April 24, 2007, subject to the approval of the
shareowners of the Company.
 
(l) “Eligible Person” means directors, Executive Officers, other officers and
employees of the Company or of any Subsidiary, as well as other persons
providing key services to the Company or a Subsidiary.
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.
 
(n) “Executive Officer” means an executive officer of the Company as defined
under the Exchange Act.
 
(o) “Fair Market Value” means the fair market value of Stock or other property
as determined by the Committee or under procedures established by the Committee.
Unless otherwise determined by the Committee, the Fair Market Value of Stock
shall be the closing price of a share of Stock on the date for which the
determination is made, or on the next preceding day if such date was not a
trading day, as reported on the New York Stock Exchange Composite Listing
reflecting composite trading as of 4:00 p.m., Eastern Time on the trading day.
 
(p) “Good Reason” means the Participant’s (i) material demotion or diminution of
duties, responsibilities and status; (ii) material reduction in both base salary
and annual incentive opportunities (except for reductions in annual incentive
opportunities due to individual performance adjustments); or (iii) assignment to
a position requiring relocation of more than 50 miles from the Participant’s
primary workplace (i.e., the Company’s corporate headquarters or other location,
as applicable), unless the Eligible Employee voluntarily consents to the
applicable change in clause (i), (ii), or (iii). The Participant must give
written notice to the Company that he considers the change to constitute Good
Reason within 60 days of the date on which he or she is notified of such change,
and the Company will have 30 days to remedy the matter.
 
(q) "Interest Credit" means an amount credited under a Participant’s Restricted
Stock Unit Award, which amount is based on the annual rate equivalent to the
weighted average prime lending rate of SunTrust Bank, Atlanta for the relevant
calendar year or portion of the calendar year.
 
(r) “Option” means a right, granted to a Participant under Section 6(b), to
purchase Stock at a specified price during specified time periods.
 
(s) “Participant” means a person who has been granted an Award under the Plan
which remains outstanding, including a person who is no longer an Eligible
Person.
 
(t) “Performance Award” means an Award, or the right to receive an Award,
granted to an Eligible Person under Section 8, which Award or right shall be
subject to the performance criteria specified by the Committee.
 
(u) “Restricted Stock” means Stock granted to a Participant under Section 6(d),
that is subject to certain restrictions and to a risk of forfeiture.
 
(v) “Restricted Stock Unit” means a right, granted to a Participant under
Section 6(e), to receive Stock, cash or a combination of the foregoing.
 
(w) “Rule 16b-3” means Rule 16b-3, as from time to time in effect and applicable
to the Plan and Participants, promulgated by the Securities and Exchange
Commission under Section 16 of the Exchange Act or any similar law or regulation
that may be a successor thereto.
 
(x) “Stock” means shares of common stock, $1 par value, of the Company.
 
(y) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Section 6(c).
 
(z) “Subsidiary” means any corporation or other business organization in which
the Company owns, directly or indirectly, 20% or more of the voting stock or
capital or profits interest at the time of the granting of an Award under this
Plan.
 
3. Administration.
 
(a) Authority of the Committee. The Plan shall be administered by the Committee.
The Committee shall have full and final authority, in each case subject to and
consistent with the provisions of the Plan, to interpret the provisions of the
Plan, select Eligible Persons to become Participants, grant Awards, determine
the type, number and other terms and conditions of, and all other matters
relating to, Awards, interpret the Plan and Award agreements and correct
defects, supply omissions or reconcile inconsistencies therein, ensure that
Awards continue to qualify under Rule 16b-3, and make all other decisions and
determinations as the Committee may deem necessary or advisable for the
administration of the Plan. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Subsidiaries,
its shareowners, Participants, Beneficiaries, transferees under Section 10(a) or
other persons claiming rights from or through a Participant.
 
(b) Limitation of Liability. In addition to such other rights of indemnification
as they have as directors or as members of the Committee, the members of the
Committee shall be indemnified by the Company against reasonable expenses
(including, without limitation, attorneys' fees) incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal, to
which they or any of them may be a party by reason of any action taken or
failure to act in connection with the Plan or awards granted thereunder, and
against all amounts paid by them in settlement (provided such settlement is
approved to the extent required by and in the manner provided by the Certificate
of Incorporation or Bylaws of the Company relating to indemnification of
directors) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding.
 
4. Stock Subject to Plan.
 
(a) Overall Number of Shares Available for Delivery. Subject to adjustment as
provided in Section 10(b), the total number of shares of Stock reserved and
available for delivery in connection with Awards under the Plan shall be
28,000,000. No more than 5,000,000 shares of Stock will be available for
incentive stock options within the meaning of Code Section 422. The Stock shall
be made available from authorized and unissued shares or from Stock held by the
Company in its treasury.
 
(b) Availability of Shares Not Delivered Under Awards. Shares of Stock subject
to an Award under the Plan that is expired, forfeited, settled in cash or
otherwise terminated without a delivery of shares to the Participant will again
be available for Awards under the Plan. Stock received by the Company in payment
upon the exercise of an Option will not be the subject of a subsequent Award.
 
5. Eligibility; Per-Person Award Limitations. Awards may be granted under the
Plan only to Eligible Persons. Subject to adjustment as provided in
Section 10(b), no Eligible Person may be granted Options and SARs under this
Plan that, considered together, relate to more than 3,000,000 shares of Stock,
and no Eligible Person may be granted Restricted Stock and Restricted Stock
Units under this Plan that, considered together, relate to more than 1,500,000
shares of Stock. The maximum number of shares of Stock with respect to which
Options and SARs may be granted to any Eligible Person in any calendar year is
1,000,000. The maximum value of Cash Incentive Awards that can be earned in
respect of any calendar year by any Eligible Person shall be $5,000,000.
 
6. Specific Terms of Awards.
 
(a) General. Awards may be granted on the terms and conditions set forth in this
Section 6.
 
(i) The Committee also may impose on any Award or the exercise, at the date of
grant or thereafter (subject to Section 10(d)), such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine, including terms requiring forfeiture of Awards in the event of
termination of employment by the Participant and terms permitting a Participant
to make elections relating to his or her Award.
 
(ii) The Committee shall retain full power and discretion to accelerate, waive
or modify, at any time, any term or condition of an Award that is imposed in the
Award agreement.
 
(b) Options. The Committee is authorized to grant Options to Eligible Persons on
the following terms and conditions:
 
(i) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee, provided that such exercise price
shall be not less than the Fair Market Value of a share of Stock on the date of
grant of such Option.
 
(ii) Time and Method of Exercise. Awards of Options may contain such provisions
as the Committee shall determine appropriate, including provisions related to
the vesting of the Option, the times at which, or the circumstances under which,
an Option may be exercised, and the methods by which such exercise price may be
paid or deemed to be paid.
 
(iii) Duration of Options. Awards will contain a provision stating the duration
of an Option, which duration may not exceed 10 years from the date of grant.
 
(iv) Character of Options. Unless otherwise specified in the Award agreement,
any Option issued shall be a non-statutory option.
 
(v) Options Granted to International Participants. Options granted to an
Eligible Person who is subject to the laws of a country other than the United
States of America may contain terms and conditions inconsistent with the
provisions of this Plan or may be granted under such supplemental documents, as
required or appropriate under such country’s laws.
 
(c) Stock Appreciation Rights. The Committee is authorized to grant SARs to
Eligible Persons on the following terms and conditions:
 
(i) Right to Payment. An SAR shall confer on the Participant to whom it is
granted a right to receive, upon exercise, the excess of (A) the Fair Market
Value of one share of Stock on the date of exercise over (B) the grant price of
the SAR, which payment may be satisfied by delivery of cash or Stock.
 
(ii) Other Terms. The Committee shall determine the terms and conditions of any
SAR, including but not limited to, the times at which and the circumstances
under which an SAR may be exercised, the method of exercise, the method of
settlement, and the method by which Stock, if any, will be delivered or deemed
to be delivered to Participants.
 
(d) Restricted Stock. The Committee is authorized to grant Restricted Stock to
Eligible Persons on the following terms and conditions:
 
(i) Grant and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability, risk of forfeiture and other restrictions, if
any, as the Committee may impose, which restrictions may lapse separately or in
combination at such times, under such circumstances (including based on
achievement of performance goals and/or future service requirements), and in
such installments or otherwise, as the Committee may determine at the date of
grant or thereafter.
 
(ii) Right as Shareowner. Except to the extent limited under any Award agreement
relating to Restricted Stock, a Participant granted Restricted Stock shall have
all of the rights of a shareowner, including the right to vote the Restricted
Stock and the right to receive dividends thereon (subject to any mandatory
reinvestment or other requirement imposed by the Committee).
 
(iii) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Participant, the
Committee may require that such certificates bear an appropriate legend
referring to applicable restrictions, that the Company retain physical
possession of the certificates, and that the Participant deliver a stock power
to the Company, endorsed in blank, relating to the Restricted Stock.
 
(iv) Dividends and Splits. As a condition to the grant of an Award of Restricted
Stock, the Committee may require that any cash dividends paid on a share of
Restricted Stock be automatically reinvested in additional shares of Restricted
Stock or applied to the purchase of additional Awards under the Plan. Unless
otherwise determined by the Committee, Stock distributed in connection with a
Stock split or Stock dividend, and other property distributed as a dividend,
shall be subject to restrictions and a risk of forfeiture to the same extent as
the Restricted Stock with respect to which such Stock or other property has been
distributed.
 
(e) Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons, subject to the following terms and conditions:
 
(i) Restricted Stock Unit Award. A Restricted Stock Unit shall be recorded in a
bookkeeping reserve maintained by the Company as equivalent to the Fair Market
Value of a share of the Company’s Stock on the date of grant, unless otherwise
determined by the Company.
 
(ii) Grant and Restrictions. A Restricted Stock Unit shall be subject to such
risk of forfeiture and other conditions as the Committee may impose, which
restrictions may lapse, or conditions be satisfied, separately or in combination
at such times, under such circumstances (including based on achievement of
performance goals and/or future service requirements), and in such installments
or otherwise, as the Committee may determine at the date of grant.
 
(iii) Dividend Equivalents and Interest Credits. As specified in the Award
agreement, Dividend Equivalents and/or Interest Credits related to a Restricted
Stock Unit may also be credited on behalf of a Participant and/or converted to
additional Restricted Stock Units.
 
(iv) Settlement of Restricted Stock Units and Related Interests. Restricted
Stock Units represent the right to receive Stock, cash, or a combination at the
end of a specified period, as specified in the Award agreement or pursuant to
the Committee’s determination. 
 
(f) Cash Incentive Awards. The Committee is authorized to grant Cash Incentive
Awards to Participants subject to performance criteria in the manner described
in Section 8.
 
7. Certain Other Provisions Applicable to Awards.
 
(a) Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee; provided that in no event shall the term of any
Option or SAR exceed a period of ten years.
 
(b) Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt under Rule 16b-3
(except for transactions acknowledged in writing to be non-exempt by such
Participant). Accordingly, if any provision of this Plan or any Award agreement
does not comply with the requirements of Rule 16b-3 as then applicable to any
such transaction, unless the Participant shall have acknowledged in writing that
a transaction pursuant to such provision is to be non-exempt, such provision
shall be construed or deemed amended to the extent necessary to conform to the
applicable requirements of Rule 16b-3 so that such Participant shall avoid
liability under Section 16(b) of the Exchange Act.
 
(c) Cancellation of Awards. Unless the Award agreement specifies otherwise, the
Committee may cancel any unexpired, unpaid, or deferred Awards at any time, if
the Participant is not in compliance with all applicable provisions of the Award
agreement and the Plan.
 
8. Performance Awards.
 
(a) Performance Conditions. The right of a Participant to exercise or receive a
grant, settlement or payment of any Award, and the timing of such grant,
settlement or payment, may be subject to such performance conditions as may be
specified by the Committee. The Committee may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce or increase
the amounts payable under any Award subject to performance conditions, except as
limited under Section 8(b) in the case of a Performance Award intended to
qualify under Code Section 162(m). The Committee may in its discretion remove
the performance conditions from a Performance Award other than a Performance
Award granted under Section 8(b) to a Covered Employee.
 
(b) Performance Awards Granted to Covered Employees and Certain Eligible
Persons. If the Committee determines that a Performance Award to be granted to
an Eligible Person who is or may become a Covered Employee should qualify as
“performance-based compensation” for purposes of Code Section 162(m), the grant,
exercise and/or settlement of such Performance Award shall be contingent upon
achievement of pre-established performance goals and other terms set forth in
this Section 8(b).
 
(i) Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria and a targeted level or
levels of performance and associated maximum Award payments with respect to each
of such criteria, as specified by the Committee consistent with this Section
8(b). Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder (including
Regulation Section 1.162-27 and successor regulations thereto). The Committee
may determine that such Performance Awards shall be granted, exercised and/or
settled upon achievement of any performance goal or that more than one
performance goal must be achieved as a condition to grant, exercise and/or
settlement of such Performance Awards. Performance goals may differ for
Performance Awards granted to any one Participant or to different Participants.
 
(ii) Business Criteria. One or more of the following business criteria for the
Company, as defined by the Committee, on a consolidated basis, and/or for
specified Subsidiaries or business units of the Company (except with respect to
the total shareowner return and earnings per share criteria), shall be used by
the Committee in establishing performance goals for such Performance Awards: (1)
Fair Market Value of shares of the Company’s Stock; (2) operating profit; (3)
operating income; (4) sales volume of the Company’s products; (5) earnings per
share; (6) revenues; (7) cash flow; (8) cash flow return on investment; (9)
return on assets; (10) return on investment; (11) return on capital; (12) return
on equity; (13) return on invested capital; (14) economic value added; (15)
operating margin; (16) net income; (17) pretax earnings; (18) pretax earnings
before interest; depreciation and amortization; (19) pretax operating earnings
after interest expense and before incentives, service fees, and extraordinary or
special items; (20) total shareholder return; and (21) any of the above goals as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparator companies.
 
(iii) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of such Performance Awards shall be measured
over a performance period, which may overlap with another performance period or
periods, of up to ten years, as specified by the Committee. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under Code
Section 162(m).
 
(c) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and as
to the achievement of performance goals relating to Performance Awards under
Section 8(b) shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). The Committee may not delegate any
responsibility relating to such Performance Awards.
 
(d) Status of Section 8(b) Performance Awards Under Code Section 162(m). It is
the intent of the Company that Performance Awards under Section 8(b) granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations thereunder (including
Regulation Section 1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute “performance-based compensation” within
the meaning of Code Section 162(m) and regulations thereunder. Accordingly,
Sections 8(b), (c) and (d), shall be interpreted in a manner consistent with
Code Section 162(m) and regulations thereunder.  If any provision of the Plan as
in effect on the date of adoption or any agreements relating to Performance
Awards that are designated as intended to comply with Code Section 162(m) does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such requirements.
 
9. Change in Control. If within 24 months after a Change in Control a
Participant’s employment with the Company and its Subsidiaries is terminated by
the Company without Cause or by the Participant for Good Reason, the following
provisions shall apply unless otherwise provided in the Award agreement:
 
(a) Options and SARs. Any Option or SAR carrying a right to exercise that was
not previously exercisable and vested shall become fully exercisable and vested
as of the time of termination of employment and shall remain exercisable and
vested for the balance of the stated term of such Option or SAR without regard
to the termination of employment by the Participant.
 
(b) Restricted Stock and Restricted Stock Units. The restrictions, deferral of
settlement, and forfeiture conditions applicable to any Restricted Stock or
Restricted Stock Unit shall lapse and such Awards shall be deemed fully vested
as of the time of the termination of employment, except to the extent of any
waiver by the Participant.
 
(c) Limitations on Company in Event of a Change in Control. In the event of a
Change in Control, the Company shall take or cause to be taken no action, and
shall undertake or permit to arise no legal or contractual obligation, that
results or would result in any postponement of the issuance or delivery of Stock
or payment of benefits under any Award or the imposition of any other conditions
on such issuance, delivery or payment, to the extent that such postponement or
other condition would represent a greater burden on a Participant than existed
on the 90th day preceding the Change in Control.
 
10. General Provisions.
 
(a) Limits on Transferability; Beneficiaries. Except as otherwise provided in
this Section 10(a), no Award or other right or interest of a Participant under
the Plan shall be pledged, hypothecated or otherwise encumbered or subject to
any lien, obligation or liability of such Participant to any party (other than
the Company or a Subsidiary), or assigned or transferred by such Participant
other than by will or the laws of descent and distribution upon the death of a
Participant, and such Awards or rights that may be exercisable shall be
exercised during the lifetime of the Participant only by the Participant or his
or her guardian or legal representative. 
 
(i) Transferability of Options. Unless otherwise specified in the Award, an
Option may be transferred pursuant to a domestic relations order issued by a
court of competent jurisdiction or to an immediate family member of the
Participant under such terms and conditions as may be determined, from time to
time, by the Committee. An “immediate family member” is defined as the
Participant’s spouse, child, grandchild, parent or a trust established for the
benefit of such family members. With respect to any Option transferred pursuant
to this Section 10(a)(i), any such Option shall be exercisable only by the
designated transferee or the designated transferee’s legal representative.
 
(ii) Transferability of Restricted Stock Units. A Participant may designate one
or more Beneficiaries to receive his or her interest under the Plan that is
related to Restricted Stock Units in the event of his or her death.
 
(iii) Beneficiaries and Transferees Subject to Terms of Award. Any Beneficiary
or transferee, or other person claiming any rights under the Plan from or
through any Participant, shall be subject to all terms and conditions of the
Plan and any Award agreement applicable to such Participant, except as otherwise
determined by the Committee, and to any additional terms and conditions deemed
necessary or appropriate by the Committee.
 
(b) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Stock, or other property), recapitalization, forward or
reverse stock split, reorganization, merger, consolidation, spin-off,
combination, repurchase, share exchange, liquidation, dissolution or other
similar corporate transaction or event results in existing holders of Stock
holding stock or other securities that differ in kind, character or amount from
the Stock previously held by them, the Committee shall provide such adjustments
or substitutions with respect to the Plan and to the Awards and to any prior
plan and to awards granted thereunder as are necessary and appropriate to
prevent each holder of outstanding Awards or awards issued under a prior plan
from experiencing a significant increase or decrease, solely by reason of such
transaction: (i) in the case of Options or similar Awards, in the holder’s then
existing spread value (i.e., the difference between the exercise or grant price
of the Award and the fair market value of the related Stock), (ii) in the case
of Restricted Stock, Restricted Stock Units, or similar full-value Awards, in
the then existing fair market value (disregarding restrictions based on future
service) of the holder’s Awards and, (iii) the number and kind of shares of
Stock by which annual per-person Award limitations are measured under Section 5.
The actions required by the foregoing shall in no event be interpreted to result
in adjustments or substitutions greater than those needed to provide parity of
treatment between the holders of such Awards and holders of Stock. The Committee
is authorized to make adjustments in the terms and conditions of, and the
criteria included in, Awards (including Performance Awards and performance goals
related thereto) in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence, as well as
acquisitions and dispositions of businesses and assets) affecting the Company,
any Subsidiary or any business unit, or the financial statements of the Company
or any Subsidiary, or in response to changes in applicable laws, regulations,
accounting principles, tax rates and regulations or business conditions or in
view of the Committee’s assessment of the business strategy of the Company, any
Subsidiary or business unit, performance of comparable organizations, economic
and business conditions, personal performance of a Participant, and any other
circumstances deemed relevant; provided that no such adjustment shall be
authorized or made if and to the extent that such authority or the making of
such adjustment would cause Performance Awards made under Section 8(b) to
otherwise fail to qualify as “performance-based compensation” under Code
Section 162(m) and regulations thereunder.
 
(c) Taxes. The Company and any Subsidiary is authorized to withhold from any
Award granted, any payment relating to an Award under the Plan, including from a
distribution of Stock, or any payroll or other payment to a Participant, amounts
of withholding and other taxes due or potentially payable in connection with any
transaction involving an Award, and to take such other action as the Committee
may deem advisable to enable the Company and Participants to satisfy obligations
for the payment of withholding taxes and other tax obligations relating to any
Award. However, this authority shall not include withholding of taxes above the
statutorily required withholding amounts where such excess withholding would
result in an earnings charge to the Company under U.S. Generally Accepted
Accounting Principles.
 
(d) Changes to the Plan and Awards. The Board or the Committee may amend, alter,
suspend, discontinue or terminate the Plan or the Committee’s authority to grant
Awards under the Plan without the consent of shareowners or Participants, except
that any amendment or alteration to the Plan shall be subject to the approval of
the Company’s shareowners not later than the annual meeting next following such
Board action if such shareowner approval is required by any federal or state law
or regulation or the rules of any stock exchange or automated quotation system
on which the Stock may then be listed or quoted, and the Board may otherwise, in
its discretion, determine to submit other such changes to the Plan to
shareowners for approval. Notwithstanding the foregoing, no such action may
materially and adversely affect the rights of such Participant under any
previously granted and outstanding Award, without the consent of an affected
Participant. The Committee may waive any conditions or rights under, or amend,
alter, suspend, discontinue or terminate any Award theretofore granted and any
Award agreement relating thereto, except as otherwise provided in the Plan;
provided that, without the consent of an affected Participant, no such Committee
action may materially and adversely affect the rights of such Participant under
such Award.
 
(e) Limitation on Rights Conferred Under Plan. Neither the Plan nor any action
taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or a Subsidiary, (ii) interfering in any way
with the right of the Company or a Subsidiary to terminate any Eligible Person’s
or Participant’s employment or service at any time, (iii) giving an Eligible
Person or Participant any claim to be granted any Award under the Plan or to be
treated uniformly with other Participants or employees, or (iv) except as
provided in Section 6(d)(ii), conferring on a Participant any of the rights of a
shareowner of the Company unless and until the Participant is duly issued or
transferred shares of Stock in accordance with the terms of an Award.
 
(f) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive compensation. With respect to any
payments not yet made to a Participant or obligation to deliver Stock pursuant
to an Award, nothing contained in the Plan or any Award shall give any such
Participant any rights that are greater than those of a general creditor of the
Company; provided that the Committee may authorize the creation of trusts and
deposit therein cash, Stock, other Awards or other property, or make other
arrangements to meet the Company’s obligations under the Plan. Such trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines. The trustee of such trusts may be
authorized to dispose of trust assets and reinvest the proceeds in alternative
investments, subject to such terms and conditions as the Committee may specify
and in accordance with applicable law.
 
(g) Payments in the Event of Forfeitures; Fractional Shares. Unless otherwise
determined by the Committee, in the event of a forfeiture of an Award with
respect to which a Participant paid cash or other consideration, the Participant
shall be repaid the amount of such cash or other consideration. No fractional
shares of Stock shall be issued or delivered pursuant to the Plan or any Award.
The Committee shall determine whether cash, other Awards or other property shall
be issued or paid in lieu of such fractional shares or whether such fractional
shares or any rights thereto shall be forfeited or otherwise eliminated.
 
(h) Governing Law. The validity, construction and effect of the Plan, any rules
and regulations under the Plan, and any Award agreement shall be determined in
accordance with Georgia law, without giving effect to principles of conflicts of
laws, and applicable federal law.
 
(i) Code Section 409A. This Plan and the Awards are not intended to be subject
to Code Section 409A. If this Plan or any Award is treated as subject to Code
Section 409A, the Committee reserves the authority to amend this Plan or any
Award as necessary to comply with Code Section 409A or to ensure that Code
Section 409A does not apply to the Plan or the Award.
 

